On rehearing. Former judgment adhered to. See journal entry.
This court finds that the said traction company is not entitled to enforce the subscription contract sued on against the defendant in error. The record does not disclose that there are any outstanding-unpaid debts of the corporation and the rights of-creditors are not involved in this proceeding.
It is, therefore, ordered and adjudged by this court that the judgment of affirmance heretofore entered herein [92 Ohio St., 540] be, and the same is, adhered to.
Johnson, Donahue, Wanamaker and Newman, JJ., concur.